DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.





The abstract of the disclosure is objected to because implied phrases and mostly repeat a claim.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 13, 14, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2014/0051348 (Chow, et al).
Chow, et al discloses a communication apparatus (figure 2, #100, 10, 20, 12) performing communication with a first mobile apparatus (#30), the communication apparatus (#100, 10, 12, 20) comprising a processor (Abstract, paragraphs 6, 7, 103) performing a radio resource control function for the communication between the communication apparatus (#100, 10) and the first mobile apparatus (#30, paragraph 24).  A plurality of distributed antennas DA (#20, 20A) located along a movement path of the first mobile apparatus (#30), which transmit and receive signals under control of the processor (figure 4, #70) and a memory storing at least one instruction executed by the processor (#70, paragraph 30). 




    PNG
    media_image1.png
    275
    483
    media_image1.png
    Greyscale

The at least one instruction is configured to configure a first sliding window (#20A, figure 3a-3c, paragraphs 23, 24) comprising n DAs (#20A) corresponding to a first position of the first mobile apparatus (#30) among the plurality of DAs (#20, 20A)  perform communication with the first mobile apparatus (#300) located at the first position (#20A) using the n DAs (#20A).   Reconfigure the first sliding window (#20a) to include m Das (#20) corresponding to a second position (#20) among the plurality of DAs (#20, 20A).  

    PNG
    media_image2.png
    305
    574
    media_image2.png
    Greyscale

When the first mobile apparatus (#30) moves from the first position (#20A) to the second position (#20) and perform communication with the first mobile apparatus (#30) located at the second position (#20) using the m DAs (#20), wherein one or more DAs (#20, 20A) among the n DAs (#20A) are identical to one or more DAs (#29, 20A) among the m DAs (#20), each of n and m is an integer equal to or greater than 2, and the first position (#20a) and the second position (#20) belong to the movement path (paragraph 24, “The threshold levels of the RAUs are configured such that no more than 3 RAUs will be put into active mode at any one time per vehicle.”)
 

, “When a vehicle 30 with a mobile transmitting device travels along the transit route, each of the RAUs 20 will switch itself into active mode whenever the vehicle 30 is within the coverage area of the respective RAU 20. Once in active mode, previously inactive DL and UL circuits will be pulled out of standby and resume normal operation; transmitting and receiving signals from the mobile transmitting device via radio over fiber link (RoF link) 12. Once the vehicle leaves the respective area of the RAU, the RAU senses this event via the pre-determined threshold level via proximity sensor and returns to the standby mode. The threshold levels of the RAUs are configured such that no more than 3 RAUs will be put into active mode at any one time per vehicle.”
Regarding claims 3 and 13, the communication with the first mobile apparatus located at the first position is performed, the n DAs transmit and receive a same signal using a same radio resource, note paragraph 23 and WiMax being the same radio resource.



Regarding claim 11, a first sliding window (#20A, figure 3a-3c, paragraphs 23, 24) comprising n DAs (#20A) corresponding to a first position of the first mobile apparatus (#30) among the plurality of DAs (#20, 20A)  perform communication with the first mobile apparatus (#300) located at the first position (#20A) using the n DAs (#20A).   Reconfigure the first sliding window (#20a) to include m Das (#20) corresponding to a second position (#20) among the plurality of DAs (#20, 20A).  When the first mobile apparatus (#30) moves from the first position (#20A) to the second position (#20) and perform communication with the first mobile apparatus (#30) located at the second position (#20) using the m DAs (#20), wherein one or more DAs (#20, 20A) among the n DAs (#20A) are identical to one or more DAs (#29, 20A) among the m DAs (#20), each of n and m is an integer equal to or greater than 2, and the first position (#20a) and the second position (#20) belong to the movement path (paragraph 24, “The threshold levels of the RAUs are configured such that no more than 3 RAUs will be put into active mode at any one time per vehicle.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0051348 (Chow, et al) in view of United States Patent Application Publication 2014/0018059 (Noonan).
Chow, et al discloses all subject matter, note the above paragraphs, except for position of the first mobile apparatus is estimated based on a signal received from the first mobile apparatus.  Noonan teaches the use of a  position of the first mobile apparatus is estimated based on a signal received from the first mobile apparatus for the purpose of for locating transmission devices (or transmission facilities) such as cellular phones, cell phones, mobile phones, satellite phones, radios, transmitters, PDAs, beepers, pagers, walkie-talkies, email devices, instant messenger devices, voice over IP devices, and other types of wireless communication or transmission facilities whose possession is prohibited, note figure 2A, paragraphs 67, 175, 203.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a  position of the first mobile apparatus is estimated based on a signal received from the first mobile apparatus for the purpose of for locating transmission devices (or transmission facilities) such as cellular phones, cell phones, mobile phones, satellite phones, radios, transmitters, PDAs, beepers, pagers, walkie-talkies, email devices, instant messenger devices, voice over IP Noonan, in the communication apparatus and method of Chow, et al in order for detecting wireless devices when they transmit a signal.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0051348 (Chow, et al) in view of United States Patent Application Publication 2018/0192466 (Chow, et al).
Chow, et al discloses all subject matter, note the above paragraphs, except for a plurality of radio bearers (RBs) are configured for the communication between the communication apparatus and the first mobile apparatus, and a cell-radio network temporary identifier (C-RNTI) for each of the RBs is configured independently.  United States Patent Application Publication 2018/0192466 teaches the use of a plurality of radio bearers (RBs) are configured for the communication between the communication apparatus and the first mobile apparatus, and a cell-radio network temporary identifier (C-RNTI) for each of the RBs is configured independently for the purpose of adaptively controlling network connections of the distributed antennas while maintaining compatibility with a current communication system standards, note figure 4, paragraphs 67, 71, 111, etc.  Hence, it would have been obvious for one ordinary skill in Chow, et al in order to provide high throughput in vehicle communication system.

Claims 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0051348 (Chow, et al) in view of "Access Control and Handover Strategy for Multiple Access Points Cooperative Communication in Vehicle Environments" by Xu.
Chow, et al discloses all subject matter, note the above paragraphs, except for configure a second sliding window comprising k DAs corresponding to a third position of a second mobile apparatus moving along the movement path among the plurality of DAs and perform communication with the second mobile apparatus located at the third position by using the k DAs, wherein k is an integer equal to or greater Xu, in the communication apparatus and method of Chow, et al in order to access control and handover strategies for multiple access point cooperative communication in vehicle environments.

Regarding claim 10, note figure 7c and antenna 5.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or make obvious the claimed herein the k DAs are not overlapped with the n DAs or the m DAs.  In combination with the at least one instruction is further configured to configure a second sliding window comprising k DAs corresponding to a third position of a second mobile apparatus moving along the movement path among the plurality of DAs and perform communication with the second mobile apparatus located at the third position by using the k DAs, .
Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645